December 31, 1962


Honorable H. R. Nieman, Jr.
Executive Director
State Building Commission
Austin, Texas
                              Opinion No, W-1518
                           Re:    Whether appropriated funds
                                  are~available to pay the
                                  fees asset forth in submlt-
                                  ted Purchasing Voucher to
                                  Robert L. Burns for conduct-
Dear Mr. Nieman:                  ing condemnation proceedings.
        You have requested the opinion of thisoffice con-
cerning  the payment of a claim for professional services
rendered to the State Builaing Commission in its land ac-
quisition program. According to the ~informationcontain-
ed in your request, this claim is for professionaI services
rendered the State Building Cominl$slon in condemnation pro-
ceedings and otherrelated matters. The Comptroller of
Public Accounts has refused to pay the claim out of an appro-
priation expiring August 31, 1960. The claim was sworn to
    th 12th d          tember, 1962, and approved for payment
bDiyoZ on SepZmmboer
                  f Sei
                     1   1962, and presented to the Comptroller
for payment during the'month of September, 1962.
       The contract in question is valid. Attorney General's
Opinion No. W-978 (1961). No question,   however, is raised
concerning the validity of the contract nor the validity of
the claim presented. The only question raised is whether this
particular claim may be paid out of an appropriation expiring
August 31, 1960. In Attorney General's Opinion No. w-978
(1961) it was held, "this being the case, the Comptroller is
authorized to make payments for these services services simi-
lar to those presented in the instant casg, su6 ject to the
restrictions of Article 4357, Vernon's Civil Statutes.
       Article 4357, Vernon's Civil Statutes, provides that:
            "No claim shall be paid from appro-
       priations unless presented to the Comptroller
 Hon. H. R. Nieman, Jr., page 2 (w-1518)


      for payment ,withintwo years from the
      close of the fiscal year for which such
      appropriations were made. Any claim not
      presented for payment within such period
      may be presented to the Legislature as
      other claims for which no appropriations
      are available."
       You are therefore advised that the Comptroller of Public
Accounts is not authorized to pay the claim submitted with
your request out of appropriations expiring on August 31,
1960, since such claim xas not presented within "two years
from the close of the fiscal year @gust   31, 196q."
       It Is noted that Article 4357 also provides:
           "It is specifically provided, however,
      that as to all appropriations relating to
      new construction contracts, and to repair
      and remodeling projects which exceed the
      sum of Twenty Thousand Dollars ($20,000.00),
      Including in either Instance furniture and
      other equipment, architects' and engineer-
      ing fees and other related costs, any claim
      may be presented for payment within four (4)
      years from the close of the fiscal year for
      which such appropriations were made."
       These last quoted provisions, however, have no appli-
cation to the claim Involved in your request, since ~the claim
does not involve "new construction contracts" nor "repair
or remodeling projects." Instead, the claim Involves  profes-
sional services rendered in the acquisition of land.
       This office does not have sufficient information before
It to determine whether the payment of this claim may be pay-
able out of an unexpired appropriation or whether this claim
must be presented to the Legislature for payment. You are
therefore further advised that this opinion Is limited strictly
to the question of whether this claim Is payable out of an appro-
priation which expired on August 31, 1960.

                          SUMMARY
            The Comptroller of Public Accounts
            is not authorized to issue a warrant
            in payment of a claim presented to
I




    Hon. H. R. Nieman, Jr., Page 3 (w-1518)


                him in September, 1962, against
                an appropriation whlch~explred on
                August 31, 1960. Article 4357,
                Vernon's Civil Statutes.

                                Yours very truly,
                               WILL WILSON
                               Attorney General of Texas




                                    Assistant
    JR:mkh:ms
    APPROVED:
    OPINION COMMITTEE
    W. V. Geppert, Chairman
    Pat Bailey
    Dudley McCalla
    Norman Suarez
    Tom Peterson
    REVIEWED FOR THE ATTORNEY GENERAL
    By: Leonard Passmore